DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, in line 3, “screw-holes” should be “screw through-holes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0066997 (Humphreys) in view of U.S. Patent Application Publication No. 2016/0128746 (Dunaway) and U.S. Patent Application Publication No. 2002/0147450 (LeHuec).
	Regarding claims 1, 4, 6-8, 13, and 14, Humphreys discloses a locking bone plate apparatus (200), comprising: a bone plate (120) and a rotatable lock (160), wherein: the bone plate comprises a screw through-hole (122) configured to receive a bone screw (40), the bone plate further comprising a locking bore (124), the locking bore comprising a cavity (124) in a superior surface of the bone plate and a spring element (130) integrally connected (element 130 is fixed at its ends to a sidewall of the locking bore, see paragraph [0034]) with a sidewall of the locking bore, and the rotatable lock comprises a head portion (163/165), a shaft (167), and a radial feature 
		Humphreys fails to disclose the spring element comprising a first depression and a second depression separated from each other and positioned along an inner surface of the spring element; wherein the radial feature is positioned along the shaft to be received in the first depression or in the second depression of the spring element, and movable to the other of the first depression or the second depression when the rotatable lock is rotated; wherein the unlocked position corresponds to the radial feature being received in the first depression, and the locked position corresponds to the radial feature being received in the second depression (claim 1); wherein: when the rotatable lock is inserted in the bone plate, the rotatable lock is resistant to external rotational force when the radial feature is received in either the first depression or the second depression (claim 13), wherein: when the rotatable lock is inserted in the bone plate, and the rotatable lock is rotated between the unlocked position and the locked position, the spring element exerts rotational force on the rotatable lock via the radial feature that tends to cause the rotatable lock to snap into position as the rotatable lock is moved to one of the locked position or the unlocked position (claim 14).  However, Dunaway discloses a locking bone plate apparatus (500a/500b) comprising a bone plate (100) 
	Humphreys fails to disclose a flange positioned at an end of the shaft opposite the head portion (claim 1); wherein: the bone plate further comprises a positive feature that extends inwardly from the sidewall of the locking bore; and the flange has an outer dimension that exceeds an inner dimension of the positive feature, such that, when the rotatable lock is inserted in the bone plate, the flange is retained by the positive feature (claim 4); wherein the flange comprises a gap configured to clear the positive feature when the rotatable lock is inserted into the bone plate (claim 6); wherein the flange has a ramped shape configured to allow insertion of the rotatable lock through the spring element and to resist removal of the rotatable lock (claim 7); wherein: the locking bore comprises a bottom surface;  and the spring element and bottom surface are spaced to retain the flange (claim 8).  However, LeHuec discloses a locking bone plate apparatus (7) that includes a rotatable lock (32), wherein the rotatable lock includes a head portion (36), a shaft (37), and a flange (38) positioned at an end of the shaft opposite the head, wherein: the bone plate further comprises a positive feature (portion of wall in central opening 39 that juts inwardly above bearing surface 39, see Figs. 3b and 3d) that extends inwardly from the sidewall of the locking bore; and the flange has an outer dimension that exceeds an inner dimension of the positive feature, such that, when the rotatable lock is inserted in the bone plate, the flange is retained by the positive feature (see paragraph [0050]); wherein the flange comprises a gap (gap between ends 38) configured to clear the positive feature when the rotatable lock is inserted into the bone plate (see paragraph [0050]), wherein the flange has a ramped shape (end 38 is a 
	Regarding claims 9 and 10, Humphreys fails to disclose wherein the spring element comprises two C-shaped spring members that extend from the sidewall of the locking bore, wherein the two C-shaped spring members extend from the sidewall at different locations.   However, Dunaway discloses the rotatable lock comprising two radial features (306), and the locking bore of the bone plate comprising two C-shaped spring portions (two C-shaped halves of ring 200, see Fig. 4) that extend from the sidewall of the locking bore, wherein the two C-shaped portions are at different locations (opposite sides of the locking bore).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone plate apparatus of Humphreys to include two C-shaped spring members that correspond to two radial features of the rotatable lock as suggested by Dunaway in order to provide additional, cumulative engagement between the rotatable lock and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
		Regarding claim 12, Humphreys discloses wherein the locked position and the unlocked position are separated by an angle of approximately 90 degrees (see paragraph [0035]).  
	Regarding claim 16, Humphreys discloses a locking bone plate apparatus (200), comprising: a bone plate (120) and a plurality of rotatable locks (160, see Fig. 1), wherein: the bone plate comprises a plurality of locking bores (124) and a plurality of screw through-holes (122/122a) configured to receive a bone screws (40) therethrough (see paragraph [0024] and Fig. 1), each screw through-holes of the plurality of screw through-holes arranged proximate at least one locking bore of the plurality of locking bores (see Fig. 1 and paragraphs [0023] and [0024]); each locking bore of the plurality of locking bores comprises a cavity (124) in a superior surface of the bone plate and a spring element (130) integrally connected (element 130 is fixed at its ends to a sidewall of the locking bore, see paragraph [0034]) with a sidewall of the locking bore; and each rotatable lock of the plurality of rotatable locks comprises a head section (163/165), a shaft (167) received in a respective locking bore of the plurality of locking bores, and a radial feature (170) that projects from the shaft, wherein for each rotatable lock: the shaft is configured to rotatably mate (via radial feature 170 projecting from the shaft) with the spring element of the locking bore in which the shaft is received, with the head section disposed on a superior side of the spring element; and the head section of the rotatable lock is configured to physically obstruct a region above an adjacent screw 
		Humphreys fails to disclose each spring element comprising a first depression and a second depression separated from each other and positioned along an inner surface of the spring element; wherein the radial feature is received in the first depression or in the second depression of the spring element, and configured to be movable to the other of the first depression or the second depression when the rotatable lock is rotated; wherein the unlocked position corresponds to the radial feature being received in the first depression, and the locked position corresponds to the radial feature being received in the second depression.  However, Dunaway discloses a locking bone plate apparatus (500a/500b) comprising a bone plate (100) and a rotatable lock (300), wherein the bone plate comprises a spring element (200), the spring element comprising a first depression (216) and a second depression (216’) separated from each other and positioned along an inner surface of the spring element (see Fig. 2); wherein a radial feature (306) positioned along a shaft of the rotatable lock is received in the first depression or in the second depression of the spring element (see paragraph [0039]), and movable to the other of the first depression or the second depression when the rotatable lock is rotated (see paragraph [0039]); wherein the unlocked position corresponds to the radial feature being received in the first depression, and the locked position corresponds to the radial feature being received in the second depression (see paragraphs [0039] and [0040]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 
	Humphreys fails to disclose a flange positioned at an end of the shaft opposite the head section.  However, LeHuec discloses a locking bone plate apparatus (7) that includes a rotatable lock (32), wherein the rotatable lock includes a head section (36), a shaft (37), and a flange (38) positioned at an end of the shaft opposite the head.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the rotatable lock of Humphreys to include a flange positioned at an end of the shaft opposite the head section (such that the radial feature is positioned on the shaft between the head section and the flange) in order to facilitate securing the rotatable lock to the bone plate via engagement of the flange with the bone plate (see LeHuec, paragraph [0050]).
		Regarding claim 17, Humphreys discloses wherein the plurality of locking bores comprises two locking bores (top and bottom locking bores for receiving retaining element 160, see Fig. 1), and wherein the plurality of screw through-holes comprises two pairs of screw-holes (top and bottom pairs of screw holes 122/122A, see Fig. 1), the two locking bores being arranged at first and second ends of the bone plate along a long axis of the bone plate (see Fig. 1). 
claim 19, Humphreys discloses a method of locking a bone plate apparatus that comprises a bone plate (100) and a rotatable lock (160), the bone plate comprising a screw through-hole (122/122a) configured to receive a bone screw (40) and a locking bore (124) that comprises a spring element (130) integrally connected (element 130 is fixed at its ends to a sidewall of the locking bore, see paragraph [0034]) with a sidewall of the locking bore, and the rotatable lock comprising a head portion (163/165), a shaft (167) configured to be received in the locking bore, and a radial feature (170) that projects from the shaft, the method comprising: when the shaft of the rotatable lock is received in the locking bore with the head portion disposed on a superior side of the spring element, rotating the rotatable lock such that the radial feature moves from an unlocked position, to a locked position, wherein the radial feature is received along the inner surface of the spring element (see paragraphs [0024], [0034], and [0035], and Figs. 7 and 8), wherein the head portion obstructs a backout path above the screw through-hole when the rotatable lock is in the locked position, and the head portion does not obstruct the backout path when the rotatable lock is in the unlocked position (see Figs. 7 and 8 and paragraphs [0037] and [0038]). 
		Humphreys fails to disclose the spring element comprising a first depression and a second depression separated from each other and positioned along an inner surface of the spring element; wherein the radial feature is received in the first depression or in the second depression of the spring element, and configured to be movable to the other of the first depression or the second depression when the rotatable lock is rotated; wherein the unlocked position corresponds to the radial feature being received in the first depression, and the locked position corresponds to the radial feature being 
	Humphreys fails to disclose a flange positioned at an end of the shaft opposite the head portion.  However, LeHuec discloses a locking bone plate apparatus (7) that includes a rotatable lock (32), wherein the rotatable lock includes a head portion (36), a shaft (37), and a flange (38) positioned at an end of the shaft opposite the head.  It .
Allowable Subject Matter
Claims 2, 3, 5, 11, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-10 of the Remarks that the Examiner’s proposed modification of Humphreys in view of Dunaway is based on hindsight because Humphries already addresses the problem allegedly providing the motivation for the modification.  Applicant argues that Humphreys teaches that its spring element (130) can secure the rotatable lock in the locked or unlocked position and prevent against unintentional rotation of the lock, and thus, there is no motivating to modify the spring element to include depressions.  The examiner disagrees.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the knowledge to include depressions in a spring to help retain a lock engageable with the spring is gleaned from Dunaway.  As described in paragraphs [0037]-[0039] and shown in Figs. 2-4 of Dunaway, a spring element (200) that is engageable with a radial feature (306) of a rotatable lock (300) may include depressions (216, 216’) to help secure the radial feature at a desired position of the spring element.  A person of ordinary skill in the art would recognize that a radial feature resting within a depression will be more securely positioned relative to the spring element than a radial feature resting against the spring element without being enclosed in a depression, as the depressions together with the peaks (214) created by the depressions present extra spring element material that must be overcome in order for the radial feature to leave the depression it is resting in and move relative to the spring element.  Thus, the modification of the spring element of Humphreys to include depressions as suggested by Dunaway further assists the user in retaining the radial feature in a desired position relative to the spring element.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the reference discloses a similar bone plate with a resilient member.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773